TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00112-CV



                               David Henry Hansen, Appellant

                                               v.

                                 Terry Ann Hansen, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 10,978, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              David Henry Hansen has filed a motion to dismiss this appeal, stating that he and

Terry Ann Hansen have entered into an agreement under which all matters in controversy between

the parties have been fully settled and compromised. We grant the motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: July 5, 2007